DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 2, 5, 6, 8, 9, 11, 12, 13, and 15, and IL-1 antagonists as the first and second active agents and ceramic as the mineral coated microparticle core, in the reply filed on 10/27/2020 is acknowledged.  The traversal is on the ground(s) that there is no teaching in the prior art breaking unity of invention.  This is not found persuasive because at least as shown below a posteriori, it would have been obvious to combine the claimed elements for the reasons outlined above, and upon doing so, there is no special technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19, 36, 40, 42-44, 46-48, 52, 53, 55-57, and 61 as well as nonelected species are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected methods and claims depending therefrom, and nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/27/2020.
Accordingly, claims 1, 2, 5, 6, 8, 9, 11-13, and 15 are under current examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/1/19 and 1/12/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 6, 8, 9, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (“Multilayered Inorganic Microparticles for Tunable Dual Growth Factor Delivery”; Adv. Funct. Mater., 2014, Vol. 24, No. 2, pp. 3082-3093, provided by Applicant in IDS dated 10/1/19) in view of Wohabrebbi (US 2010/0015049A1).
The instant claims are drawn to a formulation comprising a carrier, wherein the carrier comprises at least a first active agent; a mineral coated microparticle, as further specified in the claims.  IL-1 antagonists have been elected as first and second active agents.
Yu teaches a formulation for providing an active agent wherein the formulation comprises a carrier made from mineral coated microparticles in solution (see abstract; page 7, paragraph 1), at least a first active agent (BMP-2 is incorporated into a 1st mineral coating layer)(see abstract, page 3, paragraph 4), a mineral coated microparticle comprising a mineral coating (see abstract; see page 5, paragraph 1), and at least a second active agent (VEGF is incorporated onto a 2nd mineral coating layer in a dual growth factor release system (see abstract; see page 5, paragraph 1)(limitations of claims 1, 2, 5, 12, 15).  Yu’s mineral coating comprises carbonate (see section 2.1)(limitation of claim 8).
Yu does not teach the instantly elected IL-1 antagonist as first and second active agents.  Wohabrebbi cures this deficiency.
Wohabrebbi generally teaches methods and compositions for treating postoperative pain and/or inflammation by administering one more biodegradable drug depots to a target tissue site for controlled drug release.  Wohabrebbi teaches as said depots microparticles (see [0064], [0067], [0068], [0077]).  Wohabrebbi teaches an IL-1 antagonist which is ankinra as well as additional equivalently useful therapeutic agents including BMP type 2 in microspheres (see [0042], [0044] and [0072]).
	Yu and Wohabrebbi are both directed to the controlled release of active agents in tissue repair applications.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute an IL-1 antagonist as taught by Wohabrebbi for BMP-2, an active agent in Yu, as well as VEGF, another active agent in Yu, with a reasonable expectation of success.  One would have been motivated to do so to achieve good IL-1 antagonist efficacy based on Wohabrebbi’s teaching of this particular active agent’s benefit as a therapeutic agent.  
	Further regarding claims 1 and 13, Wohabrebbi teaches that the drug depot may be comprised of different layers for instance comprising the same or different layers or regions for example a structure comprising one or more polymeric matrix layers or regions that have permeability to fluids to allow immediate and/or sustained drug release (see [0137]) thereby teaching the same or substantially the same feature as “wherein the formulation comprises both unbound active agent and active agent absorbed to the mineral coated microparticle” as recited in claim 1 and “wherein the carrier comprises at least one of the first or the second active agents” as recited in claim 13.  Based on this teaching, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to incorporate active agents in combination from those taught by Wohabrebbi in a structure allowing for immediate and sustained release as taught by Wohabrebbi in the compositions comprising layered microparticles as taught by Yu, with a reasonable expectation of success.  One would have been motivated to do so to achieve immediate and delayered therapeutic efficacy based on Wohabrebbi’s suggestion.
	Further regarding claim 9, Yu does not teach the specific claimed halogen component, however Yu teaches fluoride-doped MCMs to be prepared (see Experimental Section, second paragraph).  Upon teaching fluorine doping, one of skill reasonably would have immediately envisaged any halogen such as chlorine or bromine as recited in claim 9 in place of fluoride, on account of their structural similarities and similar physical properties and functions.  One reasonably would have expected success from doing so since Yu teaches that the dissolution rate may be controlled by the substitution of carbonate or fluoride (single negatively charged ions) during coating formulation (see page 3090, second column, about halfway down the column).  One would have been motivated to use one of the larger halogen ions such as chlorine in order to facilitate controlled dissolution adjustment based on Yu’s teaching that addition of the fluoride halogen in the mineral coating desirably decelerates coating dissolution relative to carbonate (see page 3090, column 1, paragraph starting “Growth factor release from the MCMs was directly regulated by the mineral dissolution rate…”).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (“Multilayered Inorganic Microparticles for Tunable Dual Growth Factor Delivery”; Adv. Funct. Mater., 2014, Vol. 24, No. 2, pp. 3082-3093, provided by Applicant in IDS dated 10/1/19) in view of Wohabrebbi (US 2010/0015049A1) as applied to claims 1, 2, 5, 6, 8, 9, 12, 13, and 15 above, and further in view of Fritz et al. (US 2009/0111763).
The teachings of Yu and Wohabrebbi have been delineated above.
	Regarding claim 11, while Yu teaches a mineral coating to be carbonate-substitute hydroxyapatite over a plate-like structure (see section 2.1), Yu does not specify a required microparticle core material onto which the coatings are applied nor does Yu teach a ceramic core as instantly elected.
	Fritz cures this deficiency.  Fritz teaches loadable polymeric particles for use in therapeutic and/or diagnostic procedures including bone augmentation methods.  Fritz teaches alternative embodiments in which microspheres may be coated and that the microspheres may be made of any biocompatible ceramic material including but not limited to hydroxyapatite ceramics (see [0094]).
	Both Yu and Fritz are directed to coated microparticles for use in tissue growth applications.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use ceramic cores for microparticles as taught by Fritz to be state of the art in place of Yu’s generically disclosed plate-like structure capable of being coated for use in a microparticle.  One would have been motivated to do so based on Fritz’s teaching that bioceramic microspheres including biocompatible ceramics may desirably be used for coating application for making functional microspheres for use in therapeutic procedures.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617